UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7121



JIMMY DEAN RIOS, through his power of attorney
Orus C. Barker,

                                              Plaintiff - Appellant,


          versus


PAULA A. ADKINS, Doctor,

                                              Defendant - Appellee,


          and


FIRST HEALTH MONTGOMERY MEMORIAL HOSPITAL,

                                                           Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-03-274-1)


Submitted:   November 30, 2004         Decided:     December 13, 2004


Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Dean Rios, Appellant Pro Se. Kari Russwurm Johnson, CRANFILL,
SUMNER & HARTZOG, LLP, Raleigh, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

             Jimmy Dean Rios appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2000) complaint under Federal Rule

of   Civil    Procedure    12(b)(6)   and     denying   his    motion      for

reconsideration.      We    have   reviewed   the   record    and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Rios v. First Health Montgomery Mem.

Hosp., No. CA-03-274-1 (M.D.N.C. Mar. 9 & June 1, 2004).                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -